EXAMINER’S REASONS FOR ALLOWANCE
Allowable Subject Matter
	Claims 2 - 21 are allowed. 
	The following is an examiner’s statement of reasons for allowance. There is no teaching or suggestion in the art of a gaming apparatus comprising a computing device that determines values of at least three financial market indicators, wherein a first value of a first financial market indicator is displayed in a first reel of a slot machine game, a second value of a second financial market indicator is displayed in a second reel of a slot machine game, and a third value of a third financial market indicator is displayed on a third reel of a slot machine game. In other words, three financial market indicators, (Nasdaq, Dow Jones, S&P 500, e.g.), each have their respective values represented and determined on their own separate reels of a slot machine game. Prior art teaches of a financial market value being displayed on a slot machine adjacent to the reels, wherein once a player initiates a play of the game, the reels, containing numbers instead of symbols, would spin and randomly stop to a randomly displayed value, wherein a player wins a prize, if the randomly displayed value matches the value of the market indicator adjacent to the reels. As stated above, there is no teaching or suggestion in the art of three different financial market indicators, having their respective values being randomly displayed on their own respective reels. Recitation of such a gaming machine, in contrast to the gaming machine as originally claimed, is viewed by the Examiner as applying the judicial exception with, or by use of, a particular machine and also an improvement to the functioning of a gaming machine in the technological and regulated field of gaming. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.M.T/Examiner, Art Unit 3715                                                                                                                                                                                                        /OMKAR A DEODHAR/Primary Examiner, Art Unit 3715